221 F.3d 944 (7th Cir. 2000)
GREGORY W. MOORE, Plaintiff-Appellant,v.J.B. HUNT TRANSPORT, INC., d/b/a  J.B. HUNT DRIVER TRAINING CENTER, Defendant-Appellee.
No. 99-1853
In the  United States Court of Appeals  For the Seventh Circuit
Submitted January 5, 2000
Decided July 19, 2000

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before POSNER, Chief Judge, and EASTERBROOK and  RIPPLE, Circuit Judges.
RIPPLE, Circuit Judge.


1
Gregory Moore brought  this action pursuant to the Americans with  Disabilities Act of 1990 ("ADA"), 42 U.S.C. sec.  12101 et seq. He claimed that his former  employer, J.B. Hunt Transport, Inc. ("Hunt"),  terminated his employment as a result of his  rheumatoid arthritis. The district court granted  summary judgment for Hunt, finding that Mr. Moore  was not disabled for purposes of the ADA. For the  reasons set forth in the following opinion, we  affirm the judgment of the district court.


2
* BACKGROUND

A.  Facts1
1.

3
Mr. Moore has suffered from rheumatoid arthritis  with Heberden's nodes since 1989. Rheumatoid  arthritis is an inflammatory disease of the  joints that causes the joints to swell and to stiffen. It is a chronic condition, permanent in  nature. The impairments resulting from arthritis,  however, cover a wide range and vary from  individual to individual. Heberden's nodes are bumps that form on the joints of individuals who  have had arthritis for two or more years.  Individuals with advanced rheumatoid arthritis  also can be subject to "flare-ups," which result  in temporary incapacitation.


4
Mr. Moore controls the effects of his arthritis  with medication. He normally does not use a cane,  and his condition has not prevented him from consistently walking distances up to a mile.  According to Mr. Moore, "[i]t just takes me a bit  longer to do what everyone else can do quicker."  R.31, Moore Dep. at 52. However, Mr. Moore's  impairment is also episodic. He has one or two  flare-ups per year that last one or two days.  During those flare-ups, his joints swell and he  is not able to move. Mr. Moore has told Dr. David  Hamilton, his former treating physician and also  Hunt's referral physician, that the only  discernable cause of his flare-ups is a quick  change in barometric pressure. Dr. Hamilton has  stated that Mr. Moore's arthritis would  "probably" make it "a little bit" more difficult  to perform manual tasks; that you "might" catch  him on a good day; that it "might be" that he  could not get out of bed; that he "may not" be  able to bend his fingers as well; and that he  could "possibly" have difficulty walking. R.37,  Hamilton Dep. at 15-17.

2.

5
In October 1993, Mr. Moore was working in the  motor pool at an Air Force base when he applied  for a job at Hunt's facility in Rantoul,  Illinois. The Director of Hunt's Driver Training  Center, Carl Martin, with full knowledge of Mr.  Moore's medical condition, hired Mr. Moore for  the position of driver training instructor in  November 1993.


6
Hunt has three classifications of driver  training instructor range, road and classroom. A  range instructor stands outside the truck on an  internal driving range and teaches the student to  perform driving maneuvers such as backing, turning and hooking. A road instructor rides as a  passenger in a cab while the student drives over external streets and highways. Finally, a  classroom instructor teaches rules and procedures in a classroom setting.


7
At the time he started with Hunt, Mr. Moore was  a combined road and range instructor. In February  1994, a notice was posted for anyone interested  in a classroom position. Mr. Moore and two other  employees responded to the posting and were given  an opportunity for a two-week trial period. After  two weeks, the candidates were evaluated, and a  candidate more qualified than Mr. Moore received  the position.


8
In August 1994, Mr. Moore informed his  supervisor, Rick King, that he needed to be  transferred from road instructor to range  instructor because the jolts and vibration caused  by the inexperienced drivers aggravated his  arthritis. Hunt transferred Mr. Moore to range  instructor as requested.


9
In October 1994, Hunt sent Mr. Moore to Dr.  Hamilton for his required annual Department of  Transportation physical.2 As a result of the  physical, Dr. Hamilton reported that Mr. Moore  should not be exposed to "excessive cold" or "wet  cold damp" environments. R.31, Moore Dep. Ex.A.  Dr. Hamilton also noted that Mr. Moore "needs  constant monitoring of [blood pressure]" and that  he "takes Darvocet W-100 for arthritis." Id.  After receiving Dr. Hamilton's report, Hunt  sought clarification concerning Mr. Moore's  limitations; Dr. Hamilton advised Hunt that Mr.  Moore should not be exposed to "excessive cold,  wet, damp conditions for prolonged times. That  means for anything over, say five minutes,  depending on the wind chill factor and absolute  temperatures." R.31, Moore Dep. Ex.3.


10
Hunt also sent Mr. Moore for a computerized  strength evaluation recommended by the National  Institute of Occupational Safety and Health  ("NIOSH"). The NIOSH test reflects the strength  of various motions that a person is able to make  as compared to the general population. It also  provides weight restrictions for occasional  lifting, frequent lifting, and continuous  lifting. Mr. Moore's NIOSH test results showed no  diminished strength when compared to the general  population of his size, age and weight; in  general, it reflected above average strength for  Mr. Moore in most areas, and below average in  none. The lifting restrictions for Mr. Moore were  average for the general population.


11
The Training Coordinator at Rantoul, Owen  DeWert, advised Martin that, based on Dr.  Hamilton's report, Hunt did not have positions  that Mr. Moore could fulfill. DeWert, therefore,  recommended that Mr. Moore be terminated. Before  Mr. Moore was terminated, however, Greer  Woodruff, Director of Driver Recruiting for all  of Hunt's facilities, was consulted. Woodruff  believed that Mr. Moore was not the best  candidate to fill classroom vacancies and that  the positions of road and range instructors were  foreclosed to Mr. Moore because of his prior  complaints and Dr. Hamilton's limitations. Martin  therefore terminated Mr. Moore's employment on  October 27, 1994.


12
Subsequent to his termination, Mr. Moore gained  employment as a charter coach bus driver. In that  position, Mr. Moore travels extensively and loads  and unloads luggage on a regular basis.

B.  District Court Proceedings

13
Mr. Moore filed this action in the district  court; he claimed that Hunt had terminated his  employment as a result of his arthritis and,  therefore, in violation of the ADA. After  conducting discovery, Hunt moved for summary  judgment on the ground that Mr. Moore did not  fall within the statutory definition of  disability. Hunt argued that Mr. Moore was not  disabled in fact and that Hunt did not perceive  him as disabled.


14
In addressing whether Mr. Moore met one of the  definitions of disabled, the district court  reiterated that, to be disabled under the ADA, an  individual's impairment must substantially limit  his ability to perform a major life activity. The  district court concluded that Mr. Moore's "own  deposition testimony reveals that he is able to  [walk, sit and stand], but at a pace slower than  most people," which would not render him disabled  under the ADA. R.42 at 3-4. The court also  rejected Mr. Moore's argument that his condition  must be assessed in the absence of his  medication, which was the sole reason he could  maintain his level of functioning. The court held  that Mr. Moore had not shown that his level of  functioning diminished in the absence of his  medication.


15
Similarly, the district court did not accept Mr. Moore's attempt to show he was disabled because  his arthritis limited his ability to work.  The court stated


16
To prove that he is substantially limited in  working, the plaintiff must show that he is  significantly restricted in his ability to  perform either a class of jobs, or a broad range  of jobs in various classes, as compared to the  average person having comparable training, skills, and abilities.


17
Id. Mr. Moore, stated the court, had not shown  that he was precluded from a large class of jobs  for which he had training, nor did Hunt perceive  him as precluded from a large number of jobs, as  opposed to unable to perform only the positions  of range and road instructor. Consequently, the  district court concluded that Mr. Moore was not  disabled for purposes of the ADA and entered  summary judgment in favor of Hunt. Mr. Moore now  appeals the district court's adverse judgment.

II
DISCUSSION
A.  Applicable Standards

18
We review de novo the district court's grant of  summary judgment. See Silk v. City of Chicago,  194 F.3d 788, 798 (7th Cir. 1999). Summary  judgment is proper if the record as a whole shows  "that there is no genuine issue as to any  material fact and that the moving party is  entitled to judgment as a matter of law." Fed. R.  Civ. P. 56(c); see Celotex Corp. v. Catrett, 477  U.S. 317, 322 (1986). The burden is on the non-  moving party to come forward with "'specific  facts showing that there is a genuine issue for  trial' by referring to the record evidence on  file." McClendon v. Indiana Sugars, Inc., 108  F.3d 789, 795-96 (7th Cir. 1997) (quoting Fed. R.  Civ. P. 56(e)). "A genuine issue for trial exists  only when a reasonable jury could find for the  party opposing the motion based on the record as  a whole." Pipitone v. United States, 180 F.3d  859, 861 (7th Cir. 1999) (citation omitted).


19
To establish disability discrimination, Mr.  Moore must show that (1) he is disabled within  the meaning of the ADA (2) he is qualified to  perform the essential functions of the job either  with or without reasonable accommodation and (3)  he suffered from an adverse employment action  because of his disability. See Byrne v. Board of  Educ., 979 F.2d 560, 563 (7th Cir. 1992). Mr.  Moore's "threshold burden" is to establish that  he is disabled as that term is defined in the  ADA. Roth v. Lutheran Gen. Hosp., 57 F.3d 1446,  1454 (7th Cir. 1995).


20
The ADA designates three separate categories of disability


21
(A)  a physical or mental impairment that  substantially limits one or more of the major  life activities of such individual;


22
(B)  a record of such an impairment; or


23
(C)  being regarded as having such an impairment.


24
42 U.S.C. sec. 12102(2); Roth, 57 F.3d at 1454.  If Mr. Moore's condition does not rise to the  level of a disability as defined by the ADA, then  he cannot prevail on his claim even if Hunt  terminated him expressly because of his  condition. See Sinkler v. Midwest Property  Management Ltd. Partnership, 209 F.3d 678, 683  (7th Cir. 2000); Christian v. St. Anthony Med.  Ctr., Inc., 117 F.3d 1051, 1053 (7th Cir. 1997)  ("The Act is not a general protection of  medically afflicted persons. . . . If the  employer discriminates against them on account of  their being (or being believed by him to be) ill,  even permanently ill, but not disabled, there is  no violation."), cert. denied, 523 U.S. 1022  (1998). Mr. Moore claims that he is actually  disabled under subsection (A) of sec. 12102(2)  because his arthritis is a physical impairment  that limits several major life activities. He  also claims that Hunt perceived his arthritis as  disabling under subsection (C) of sec. 12102(2).  We turn first to Mr. Moore's claims of actual  disability.

B.  Actual Disability

25
In assessing whether a particular condition  constitutes a disability for purposes of  subsection (A) of 42 U.S.C. sec. 12102(2), the  Supreme Court has instructed us to conduct a  three-step inquiry. See Bragdon v. Abbott, 524  U.S. 624, 631 (1998). First, we must determine  whether Mr. Moore's condition is a physical or mental impairment. See id. at 632. Second, we  must identify an affected life activity and  determine whether it constitutes a "major life  activity" for purposes of the ADA. See id. at  637-38. Finally, we must determine whether the  plaintiff's impairment was a substantial limit on  the identified major life activity. See id. at  639. Hunt does not dispute that Mr. Moore's  arthritis qualifies as an impairment for purposes  of the ADA.3 Therefore, we begin our inquiry by  asking whether Mr. Moore's arthritis affects one  or more major life activities.


26
It is difficult to discern from Mr. Moore's  brief exactly which major life activities, in  addition to working, he claims are affected by  his arthritis. In his deposition, Mr. Moore  identified bowling, camping, restoring cars, and  mowing the lawn as activities that he could no  longer participate in as a result of his  arthritis. Mr. Moore does not argue to this court  that these are "major life activities," nor would  such an argument be meritorious.


27
Mr. Moore's deposition testimony also addresses  the impact of his arthritis on his ability to  walk, which the regulations specifically identify  as a major life activity. See 29 C.F.R. sec.  1630.2(i). Mr. Moore, however, fails to mention  walking as an affected major life activity in the  argument section of his appellate brief.  Consequently, Mr. Moore has waived this argument.  See Sanchez v. Henderson, 188 F.3d 740, 746 n.3  (7th Cir. 1999) (stating that failure to mention  theories in argument section of brief resulted in  waiver), cert. denied, 120 S. Ct. 1201 (2000).


28
Assuming, however, that Mr. Moore had raised  walking as an affected major life activity, he  still would have to clear the third hurdle of the  Bragdon test whether his arthritis substantially  limits his ability to walk. The interpretive  regulations define "substantially limits" as  "[s]ignificantly restricted as to the condition,  manner or duration under which an individual can  perform a particular major life activity as  compared to the condition, manner, or duration  under which an average person in the general  population can perform the same major life  activity." 29 C.F.R. sec. 1630.2(j)(1)(ii).


29
In his deposition, Mr. Moore testified that he  walks distances of less than a mile  "consistently," that a mile walk "wouldn't be any  problem as long as I'm paying attention to what  I'm doing," and that the arthritis affects more  the "rate and pace" of his activities as opposed  to his ability to perform them. R.36, Moore Dep.  at 49-52. We do not believe that these  limitations constitute "significant restrictions"  on Mr. Moore's ability to walk when compared with  the ability of the average person, and our  conclusion finds support in the case law of our  sister circuits. See, e.g., Talk v. Delta  Airlines, Inc., 165 F.3d 1021, 1025 (5th Cir.  1999) (holding that "walk[ing] with a limp[,]  mov[ing] at a significantly slower pace than the  average person" and having difficulty walking in  extreme cold did not constitute a substantial  impairment as required by the ADA (internal  quotation marks omitted)); Kelly v. Drexel Univ.,  94 F.3d 102, 106 (3d Cir. 1996) (holding that an  individual who could not walk "more than a mile  or so," "certainly couldn't jog," and had to  "pace [himself] slower" when going upstairs was  not substantially limited in the major life  activity of walking (internal quotation marks  omitted)).


30
Mr. Moore, however, relies on Dr. Hamilton's  statement that he (Mr. Moore) is significantly  restricted in "the duration, manner or condition  under which [he] can perform a particular major  life activity as compared to the average person,"  R.37, Hamilton Dep. at 19, to establish that he  is disabled within the meaning of the ADA.  Federal Rule of Civil Procedure 56 requires Mr.  Moore to come forward with "specific facts  showing that there is a genuine issue for trial"  in order to defeat Hunt's motion for summary  judgment. Fed. R. Civ. P. 56(e). Dr. Hamilton's  statement does not provide "specific facts"; it  is "merely conclusory, restating the requirements  of the law," Doren v. Battle Creek Health Sys.,  187 F.3d 595, 598-99 (6th Cir. 1999). Therefore,  it cannot, without more, defeat Hunt's motion for  summary judgment.


31
In addition, Dr. Hamilton's other deposition  testimony does little to forward Mr. Moore's  cause. We have often stressed the importance of  evaluating impairments on an individual basis.  See, e.g., Roth, 57 F.3d at 1454. "Some  impairments may be disabling for particular  individuals but not for others, depending upon  the stage of the disease or disorder, the  presence of other impairments that combine to  make the impairment disabling or any number of  other factors." Homeyer v. Stanley Tulchin  Assocs., Inc., 91 F.3d 959, 962 (7th Cir. 1996)  (citing 29 C.F.R. App. sec. 1630.2(j)). However,  Dr. Hamilton speaks predominately in terms of  hypotheticals, not Mr. Moore's actual  experiences. General statements concerning  rheumatoid arthritis, and the possibility that  Mr. Moore might experience various debilitating  aspects of the condition, do not establish that  Mr. Moore's arthritis rises to the level of a  disability.


32
Finally, Mr. Moore argues that his "flare-ups"  cause him to be completely debilitated while they  last and that, therefore, the flare-ups render  his condition a disability. Mr. Moore cites Vande  Zande v. Wisconsin Department of Administration,  44 F.3d 538 (7th Cir. 1995), in support of his  argument. We believe Mr. Moore misapprehends the  holding of Vande Zande. In that case, the  plaintiff was paralyzed from the waist down, and  her paralysis made her prone to develop pressure  ulcers. The question in that case was not whether  Vande Zande was disabled, but whether her  employer had a duty to reasonably accommodate her  when she developed these ulcers. In that  situation, we stated that "an intermittent  impairment that is a characteristic manifestation  of an admitted disability is, we believe, a part  of the underlying disability and hence a  condition that the employer must reasonably  accommodate." Id. at 544. Mr. Moore does not seek  accommodation for an intermittent impairment  resulting from an "admitted disability"; instead,  he attempts to use his intermittent flare-ups to  establish that his impairment is a disability.  Vande Zande, therefore, is not controlling.  Furthermore, we do not believe that Mr. Moore's  infrequent flare-ups, one or two per year, render  his condition a disability.4


33
Mr. Moore devotes the most effort to his  argument that he is disabled because his  arthritis substantially impairs his ability to  work. Mr. Moore claims that Dr. Hamilton's  restriction that he not be exposed to cold or  damp weather for extended periods of time  precludes him from a large number of jobs. Thus,  Mr. Moore asserts, he is substantially limited in  the major life activity of working.


34
In the context of working, "substantially  limits" means "significantly restricted in the  ability to perform a class of jobs or a broad  range of jobs in various classes as compared to  the average person having comparable training,  skills and abilities." 29 C.F.R. sec.  1630.2(j)(3)(i); Skorup v. Modern Door Corp., 153  F.3d 512, 514 (7th Cir. 1998). The inquiry is an  individualized one  whether this plaintiff's  impairment constitutes a significant barrier to  his employment. Accord Forrisi v. Bowen, 794 F.2d  931, 933 (4th Cir. 1986). "Factors to consider  include 'the number and type of jobs from which  the impaired individual is disqualified, the  geographical area to which the individual has  reasonable access, and the individual's job  expectations and training.'" Byrne, 979 F.2d at  564 (quoting Forrisi, 794 F.2d at 933). "[T]he  court must consider the effect of the impairment  on the employment prospects of that individual  with all of his or her relevant personal  characteristics." Mondzelewski v. Pathmark  Stores, Inc., 162 F.3d 778, 784 (3d Cir. 1998).  "The inability to perform a single, particular  job does not constitute a substantial limitation  in the major life activity of working." 29 C.F.R.  sec. 1630.2(j)(3)(i).


35
Mr. Moore asserts that the limitations imposed  by Dr. Hamilton, that he not be exposed to cold  or damp environments, preclude him from a wide  range of jobs including construction trades, farm  work, street maintenance, mail delivery, and  butchery. However, Mr. Moore has not proffered  any evidence that he is either qualified to  perform these jobs or would pursue employment in  these areas in the absence of his arthritic  condition. It may be true that his impairment  precludes him from holding these positions; it is  also true that they do not represent jobs open to  the "average person having comparable training,  skills and abilities" to Mr. Moore.5  Consequently, the medical restriction precluding  him from these employment opportunities does not  render his impairment a disability.


36
The only other positions which Mr. Moore states  are foreclosed to him are those of range and road  instructor at Hunt. However, as stated above, the  inability to perform a particular job does not  substantially limit the major life activity of  working. See Byrne, 979 F.2d at 565. To qualify  as substantially limiting his ability to work,  Mr. Moore's condition must preclude him from a  class or range of jobs for which he possesses the  necessary training, skills and abilities. Mr.  Moore is trained to drive trucks and buses. The  restrictions placed on him by Dr. Hamilton do not  significantly restrict his employment in these  fields; indeed, he is currently employed as a  charter bus driver. Cf. Sinkler, 209 F.3d at 685-  86 (citing the plaintiff's ability to procure new  employment as evidence "that a broad range of  jobs remain open to" her). Consequently, Mr.  Moore is not substantially limited in the major  life activity of working.

C.  Perceived Disability

37
Finally, Mr. Moore argues that Hunt perceived  him as disabled as a result of his work  restrictions and that, therefore, he is disabled  under 42 U.S.C. sec. 12102(2)(C).


38
As set forth above, the definition of disability  under the ADA includes "being regarded as having"  a physical or mental impairment that  substantially limits a major life activity. 42  U.S.C. sec. 12102(2)(C). The Interpretive  Guidance to the regulations implementing sec.  12102(2)(C) explains the need for the "regarded  as" language:[A]lthough an individual may have an impairment  that does not in fact substantially limit a major  life activity, the reaction of others may prove  just as disabling.


39
. . . .


40
[I]f an individual can show that an employer or  other covered entity made an employment decision  because of a perception of disability based on  "myth, fear or stereotype," the individual will  satisfy the "regarded as" part of the definition  of disability.


41
29 C.F.R. Pt. 1630, App. sec. 1630.2(l) at 352  (1999). The concern, therefore, is that employers  will act on a misunderstanding of an individual's  impairment with the result that a qualified, non-  disabled person will be precluded from  employment.


42
In order for Mr. Moore to fall within the  language of sec. 12102(2)(C), "[i]t is not enough  for [Mr. Moore] to show that [Hunt] was aware of  [his] impairment; instead [Mr. Moore] must show  that [Hunt] knew of the impairment and believed  that [he] was substantially limited because of  it." Skorup, 153 F.3d at 515. With respect to the  major life activity of work, the standards  applicable to an actual disability also apply to a perceived disability


43
[Section] 12102(2)(A) looks for proof beyond the  plaintiff's inability to satisfy the expectations  of a single employer; to be "substantial," a  limitation on the ability to work must be one  that affects the plaintiff's ability to perform a  class or range of jobs before it qualifies as a  disabling limitation under the ADA. For purposes  of sec. 12102(2)(C), the employer's perception of  the plaintiff's inability to work must have a  comparable breadth.


44
Id. (citing Davidson v. Midelfort Clinic, Ltd.,  133 F.3d 499, 511 (7th Cir. 1998)). Consequently,  Mr. Moore must come forward with evidence that  Hunt believed his arthritis precluded him from a  class or range of jobs.6


45
In support of his position, Mr. Moore argues in  his brief that "[i]t is clear that J.B. Hunt knew  of his impairment and believed he was  substantially limited because of it and they felt  so strongly about this perception that they fired  him." Appellant's Br. at 26. Essentially, Mr.  Moore asks this court to assume a perception of  disability based on his termination. We, however,  have already rejected such an appeal. In  Harrington v. Rice Lake Weighing Sys., Inc., 122  F.3d 456 (7th Cir. 1997), we stated


46
Even if [the employer] had fired [the plaintiff]  because of his injury, he would not necessarily  have a claim under the ADA. "The Act is not a  general protection of medically afflicted  persons. . . . [I]f the employer discriminates  against them on account of their being (or being  believed by him to be) ill, even permanently ill,  but not disabled, there is no violation."


47
Id. at 460 (quoting Christian, 117 F.3d at 1053).  The fact that Mr. Moore was terminated as a  result of his condition, therefore, is not  sufficient to establish that Hunt perceived Mr.  Moore as disabled.


48
We agree with the district court that Mr. Moore  "points to no evidence that J.B. Hunt perceived  him as impaired in performing a broad range of  jobs in various classes, or substantially limited  regarding any other major life activity." R.42 at  5. Indeed, the record reflects that Hunt's  actions were a response to specific restrictions  identified by Dr. Hamilton, and were not based on  myth, fear or stereotype. From the evidence Hunt  had in its possession at the time of Mr. Moore's  termination, the assessment of Dr. Hamilton and  the NIOSH test results, Hunt "had no reason to  regard [Mr. Moore] as disabled and gave no  indication that it did." Harrington, 122 F.3d at  461. In light of Mr. Moore's inability to  tolerate cold, damp conditions, Hunt simply  determined that Mr. Moore could no longer perform  the range instructor position. Because Hunt did  not perceive Mr. Moore as precluded from a wide  range of jobs, but only that of range instructor,  Mr. Moore is not disabled for purposes of the  ADA.7

Conclusion

49
For the foregoing reasons, we affirm the  judgment of the district court.

AFFIRMED


Notes:


1
 Because the district court granted summary  judgment to Hunt, we take the facts alleged by  Mr. Moore to be true. See Adusumilli v. City of  Chicago, 164 F.3d 353, 357 (7th Cir. 1998)  (citing Burlington Indus., Inc. v. Ellerth, 524  U.S. 742 (1998)), cert. denied, 120 S. Ct. 450  (1999).


2
 Dr. Hamilton had been Mr. Moore's treating  physician since 1990 and Mr. Moore had been a  private patient of Dr. Hamilton's before any  referral by Hunt.


3
 Independent of Hunt's concession, we believe  rheumatoid arthritis falls within the definition  of impairment in the regulations. The  interpreting regulations define "physical  impairment" as "[a]ny physiological disorder, or  condition, cosmetic disfigurement, or anatomical  loss affecting one or more of the following body  systems:. . . musculoskeletal . . . ." 29 C.F.R.  sec. 1630.2(h)(1). Because rheumatoid arthritis  is a physiological condition that affects the  musculoskeletal system, it clearly qualifies as  an impairment.


4
 Mr. Moore submits one other argument which can be  disposed of in short order. His condition, he  explains, is only controlled with medication.  Because the regulations require determination of  a disability without ameliorative devices, he  continues, his disability has to be determined  without reference to his medication. The district  court accepted the standard in the regulations,  but held that Mr. Moore had not met his burden of  establishing that his condition was worse in the  absence of medication.
Since the district court ruled, and  since Mr. Moore filed his brief, the Supreme  Court issued its decision in Sutton v. United  Airlines, Inc., 119 S. Ct. 2139 (1999), which holds: "Looking at the Act as a whole, it is  apparent that if a person is taking measures to  correct for, or mitigate, a physical or mental  impairment, the effects of those measures--both  positive and negative--must be taken into account  when judging whether that person is  'substantially limited' in a major life activity  and thus is 'disabled' under the Act." Id. at  2146. Consequently, Mr. Moore's argument that his  condition worsens in the absence of medication is  not relevant in determining whether his arthritis  rises to the level of a disability.


5
 Mr. Moore admits that "the correct inquiry is  whether plaintiff's arthritis precludes him from  performing those classes of jobs for which he has  training." Appellant's Br. at 25.


6
 Mr. Moore argues only that Hunt perceives him as  disabled with respect to the major life activity  of work and therefore our discussion focuses on  that activity.


7
 Mr. Moore also mentions two other reasons why  Hunt perceived him as disabled.  First, Mr. Moore  posits that because his termination occurred just  prior to the time that Hunt would have to provide  him with health benefits, Hunt must have  terminated his employment to avoid that extra  cost. According to Mr. Moore, this seems to be  the "true explanation for [his] termination."  Appellant's Br. at 19. Mr. Moore would like us to  equate an interest in avoiding insurance costs  with a perception of disability. However, he  fails to cite any authority for this proposition;  indeed, he fails to make any cogent argument to  this effect. Consequently, the argument is  waived. See Chambers v. American Trans Air, Inc., 17 F.3d 998, 1005 (7th Cir. 1994) ("[W]e will not  reverse the entry of summary judgment based on  skeletal snippets of argument without citation to  authority.").
Second, Mr. Moore claims that Hunt's  differing explanations for his termination leads  to a "reasonable inference" that Hunt "perceived  [him] as disabled and decided to get rid of him  by any means." Appellant's Br. at 19. We believe  that this inaccurately characterizes the record.  Hunt has consistently cited the restrictions that  arose from Mr. Moore's Department of  Transportation physical as the reasons for  terminating his employment. However, even if Hunt  had been less than forthcoming in identifying the  reason for Mr. Moore's termination, this does not  assist Mr. Moore in establishing a disability,  only in proving a discriminatory motive once he  has established that he falls within the ADA's  protection. For the reasons previously stated, he  has not met this initial burden.